ATTORNEY GRIEVANCE COMMISSION *                                 IN THE
   OF MARYLAND                                                  COURT OF APPEALS
                               *                                OF MARYLAND
          Petitioner
                               *                                Misc. Docket AG No. 89
v.
                               *                                September Term, 2014

MICHAEL RON WORTHY                                *

               Respondent.                        *
                                                  ORDER
        This matter came before the Court on the Joint Petition of the Attorney Grievance
Commission of Maryland and Respondent, Michael Ron Worthy, to indefinitely suspend the
Respondent from the practice of law with the right to reapply at any time provided restitution is
paid in full for violations of Rule 1.4, 1.5(a) and 1.16(d) of the Maryland Lawyers’ Rules of
Professional Conduct. The Court having considered the Petition, it is this 23rd day of February,
2015;
        ORDERED, that Respondent, Michael Ron Worthy, be and he is hereby indefinitely
suspended from the practice of law in the State of Maryland with the right to reapply at any time
provided restitution in the amount of Five Thousand Three Hundred Seventy Five dollars
($5,375.00) is paid in full to Sandra Gunn; and it is further
        ORDERED, that, the Clerk of this Court shall remove the name of Michael Ron Worthy
from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the
Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland
Rule 16-772(d).




                                                      /s/ Glenn T. Harrell, Jr.
                                                      Senior Judge